Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 18-41 are pending and are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Please update the status of the parent application 15/739,503 mentioned in the second paragraph of the specification as now US Patent No. 10585097.

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 4/2/2020 has been considered.  An initialed copy is enclosed.

Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 recites “a the LER effect” in line 1. Please correct the grammatical error.

Claims 21 and 26 are objected to because of the following informalities:  please add a “period” at the end of each claim.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20, 23-24 and 27-41 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without polysorbate plus either citrate buffer or phosphate buffer in the sample comprising the antibody (for overcoming Low Endotoxin Recovery and reducing endotoxin masking) and without endotoxin binding proteins in the sample comprising an antibody (for reduction of endotoxin-masking), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The claims are drawn to a method for the reduction of endotoxin-masking and/or for overcoming Low Endotoxin Recovery (LER effect) in a limulus amoebocyte lysate (LAL) assay of a sample comprising an antibody, wherein the method comprises the following steps in the following order: (a) adding magnesium 
The specification at page 3 disclose that “endotoxin masking caused by certain formulation ingredients or buffer components often present in pharmaceutical products. For example, endotoxin masking specifically caused by a combination of polysorbate plus either citrate or phosphate is termed "Low Endotoxin Recovery" or LER (Chen, J. and Williams, K. I.., PDA Letter 10, 2013, 14-16, Williams, American Pharmaceutical Revie w, October 28, 2013: Endotoxin Test Concerns of Biologics)”. 
Thus, for overcoming LER there has to be a combination of polysorbate plus either citrate buffer or phosphate buffer in the sample comprising an antibody which is critical or essential for practicing the invention drawn to overcoming LER effect.
With regards to endotoxin masking, the specification on page 3 disclose that “Endotoxin masking is caused by endotoxin-binding proteins present in the sample (“protein masking”, Petsch, Anal. Biochem, 259, 1998, 42-47)” and that endotoxin masking may also be caused by any other buffer component and non-ionic detergent or combinations thereof. Thus, for reduction of endotoxin masking not due to LER (the issue of LER is supra) it is critical or essential that the sample comprises components that cause endotoxin-masking such as  endotoxin-binding proteins any other buffer component and non-ionic detergent or combinations thereof.









The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-22 and 24-41  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites in step a) adding magnesium ions to the sample, prefarably in the form of MgCl2 to the sample.
Claim 21 recites the method of claim 20, wherein the formulation ingredients or buffer components comprise amphiphilic compounds such as non-ionic detergents polysorbate 80 and with citrate buffer 
Claim 22 recites the method of claim 21, wherein said non-ionic detergent is polysorbate, preferably polysorbate 80.
Claim 24 recites the method of claim 18, wherein in step (a) magnesium ions are added to a final concentration of about 10 to 100mM, preferably 25 to 75 mM.
Claim 29 recites the method of claim 28, wherein said production of said low endotoxin recovery (LER) positive control comprises shaking of the endotoxin spiked aliquot, preferably for about 45 min to about 2 hours.

Claim 35 recite the method of claim 18, wherein in step (b) the pH-value of the sample is adjusted by diluting the sample with 10-50 mM Tris/HCl buffer pH 6.0-9.0, preferably 6.0-8.0.

The word "preferably" or “such as” is used in the claims to set forth preferences. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In the instant cases, it is not clear whether the claims are limited to the preferences or not.

Claim 31 recites the limitation "wherein said production of said low endotoxin recovery (LER) positive control comprises spiking said aliquot of the sample…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 24 and claim 18 do not mention production of said low endotoxin recovery (LER) positive control. Claim 31 should be dependent on claim 27.

 Claim 41 recites, the method of claim 18, wherein for the dialysis in step C the water is changed twice. There is insufficient antecedent basis for this limitation in the claim because claim 18 does not recite water in the dialysis step C.

Claim 28 recites “the method of claim 27, wherein said LER positive control exhibits a the LER effect if steps (a) to (c) of the method of claim 1 has not been performed”.  It is not clear what sample steps a-c has not been performed on – is it on the positive control?



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 


Claims 18, 19, 23, 24, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al US 4,680,177 7/14/1987 in view of Sofer, Gail (“Sofer”) Biotechnology 2, 1035-1038 (1984) as evidenced by Blood Function and Composition. https://www.myvmc.com/anatomy/blood-function-and-composition (January 1, 2008) retrieved 12/10/18.

Claim interpretation: A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In claim 18, the process steps are able to stand alone.

With regards to claim 18, Gray et al disclose a method of preparing useful blood products and the process of their production from mammalian blood. See column 1 lines 5-7, column 2 lines 47-51.
Gray et al disclose a method for preparation of a sample (blood/plasma) for blood products which comprises antibodies/immunoglobulin (see abstract, column 13 lines 42-51 and column 14), the method comprising in the following order:
Adding magnesium ions (see abstract); see column 12 lines 1-27
 diluting the sample (column 12 lines 29-34); and
Dialyzing the sample against an aqueous solution of MgCl2 in H2O or buffer
As evidenced by Blood Function and Composition obtained by https://www.myvmc.com/anatomy/blood-function-and-composition (January 1, 2008) the pH of blood (or plasma which is a component of blood) is between 7.35-7.45.

With regards to claim 19, the sample is a formulation sample i.e. a blood sample.

With regards to claim 23 and claim 24, Gray disclose that the magnesium ions in step (a) are added to a final concentration of 25 to 50 mM of MgCl2.

With regards to claim 33, the antibody is a therapeutic antibody - Gray et al disclose a method for preparation of a sample (blood/plasma) for blood products which comprises antibodies/immunoglobulin (see abstract, column 13 lines 42-51 and column 14).

With regards to claim 37, during dialysis in step C the sample has a pH value of 6.0-8.0 i.e. pH of blood (or plasma which is a component of blood) is between 7.35-7.45 and the dialysis buffer is at pH 7.4. See column 12 lines 54-62.

Gray et al does not disclose that the aqueous solution is endotoxin free.

Sofer disclose that endotoxins are toxic lipopolysaccharides that are released from the cell wall of gram negative bacteria upon cytolysis and that endotoxins are pyrogenic, that is, they produce a rise in temperature in man or other mammals. Sofer disclose that it is essential when purifying biologicals to avoid introducing pyrogenic substances from the process water, buffers, reagents or chromatographic media and 
	Since the process of Gray et al is directed to processing blood for blood products for clinical use (see column 2 lines 52-64), it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention that the aqueous solution (MgCl2 in H2O or buffer of Gray et al) be endotoxin free for the reasons taught by Sofer et al, thus resulting in the instant invention with a reasonable expectation of success. The teaching to do so is that Sofer disclose that endotoxins are toxic lipopolysaccharides that are released from the cell wall of gram negative bacteria upon cytolysis and that endotoxins are pyrogenic, that is, they produce a rise in temperature in man or other mammals and that it is essential when purifying biologicals to avoid introducing pyrogenic substances from the process water, buffers, reagents or chromatographic media and the first step towards this goal is to use pyrogen free process water which should be used for buffer preparation.
 For these reason, the use of an endotoxin free aqueous solution in the process of preparing a blood product biological would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date.

	
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al US 4,680,177 7/14/1987 in view of Sofer, Gail (“Sofer”) Biotechnology 2, 1035-1038 (1984) as evidenced by Blood Function and Composition. https://www.myvmc.com/anatomy/blood-function-and-composition (January 1, 2008) retrieved 12/10/18 as applied to claims 18, 19, 23, 24, 33 and 37 above, further in view of  Iijima et al. US 4,124,509 11/7/78.

Iijima et al disclose the materials which can be used as the hollow fibers in a hollow fiber dialyzer include hollow fibers made of cellulose acetate semi-permeable membrane. See column 1 lines 5-6 and column 5 lines 20-26.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention that the permeable membrane of the hollow fiber dialyzer of  Gray and Sofer can be made with cellulose acetate as taught by Iijima et al. This reason is provided by the teaching of Iijima et al that as hollow fibers of semi-permeable membrane, there may be employed any of known hollow fibers ordinarily employed for a hemodialyzer include those made of cellulose acetate.


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al US 4,680,177 7/14/1987 in view of Sofer, Gail (“Sofer”) Biotechnology 2, 1035-1038 (1984) as evidenced by Blood Function and Composition. https://www.myvmc.com/anatomy/blood-function-and-composition (January 1, 2008) retrieved 12/10/18 as applied to claims 18, 19, 23, 24, 33 and 37 above, further in view of  Parfentjev et al. US 2,123,198 7/12/1938.
The combination of Gray and Sofer is set forth above and discloses that the dialysis is over a period of 24 hours but does not disclose that the dialysis is at room temperature.
Parfentjev et al disclose that dialysis can be performed at room temperature. See column 2 lines 73-75 to column 2 lines 1-9.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have completed the dialysis step at room temperature, thus resulting in the instant invention with a reasonable expectation .



Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al US 4,680,177 7/14/1987 in view of Sofer, Gail (“Sofer”) Biotechnology 2, 1035-1038 (1984) as evidenced by Blood Function and Composition. https://www.myvmc.com/anatomy/blood-function-and-composition (January 1, 2008) retrieved 12/10/18 as applied to claims 18, 19, 23, 24, 33 and 37 above, further in view of  Thermo Fisher Scientific Pierce High-Performance Dialysis, Desalting and Detergent Removal Technical Handbook Featuring Thermo Scientific Slide-A-Lyzer Dialysis Cassettes. Version 2. Thermo Scientific. Pages 1-29, 2009.
The combination of Gray and Sofer is set forth above and does not disclose that the dialysis is performed with a membrane with a molecular weight cut-off of 10 kDa.
Thermo Scientific disclose dialysis membrane having a 10 kDa molecular weight cut off which retains immunoglobulin in the sample. See figures on p. 1.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used a  dialysis membrane with a molecular weight cut off of 10 kDa during the dialysis step, thus resulting in the instant invention with a reasonable expectation of success. The teaching or suggestion to do so is that Thermo Scientific disclose that to retain immunoglobulin in the sample during dialysis, a dialysis membrane having a 10 kDa molecular weight cutoff is used.

	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 


Claims 18-27 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10585097 (‘097). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘097 claims disclose:

Claim 18:  Method for the reduction of endotoxin-masking and/or for overcoming Low Endotoxin Recovery (LER effect) in a limulus amoebocyte lysate (LAL) assay of a sample comprising an antibody, wherein the method comprises the following steps in the following order: 
(a) adding magnesium ions to the sample, prefarably in the form of MgCl2 to the sample,
 (b) diluting the sample, 
and (c) dialyzing the sample having a pH-value of 5.7-8.0 against an endotoxin-free aqueous solution.Claim 19: The method of claim 18, wherein said sample is a formulation sample formulated with polysorbate 80 or citrate bufferClaim 20: The method of claim 18, wherein said endotoxin masking and/or said LER effect is caused by formulation ingredients or buffer components.Claim 21: The method of claim 20, wherein the formulation ingredients or buffer 
Claim 22. The method of claim 21, wherein said non-ionic detergent is polysorbate, preferably polysorbate 80.Claim 23. The method of claim 18, wherein said magnesium ions in step (a) are added in form of MgCl2.Claim 24. The method of claim 18, wherein in step (a) magnesium ions are added to a final concentration of  about 10 to 100mM, preferably 25 to 75 mM.Claim 25. The method of claim 18, wherein the antibody is formulated with polysorbate 80 and with a citrate buffer.Claim 26.  The method of claim 25, wherein the antibody is formulated with about 25 mM sodium citrate buffer and about 700 mg/l polysorbate 80 and has a pH value of about 6.5Claim 27. The method of claim 18, wherein said method comprises additionally the production of a low endotoxin recovery (LER) positive control by spiking a known amount of endotoxin into an aliquot of the sample comprising the antibody.Claim 33. The method of claim 18, wherein the antibody is a therapeutic antibody.Claim 34. Method of claim 33, wherein the antibody is the anti-CD20 antibody rituximab.

Status of Claims
Claims 18-41 are rejected.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645